          Case 1:17-cv-03804-AT Document 49 Filed 08/03/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


    JEFFREY CROSS; and PAMELA                  :
    CROSS,                                     :
                                               :
        Plaintiffs,                            :
                                               :
        v.                                     :
                                               :
    EQUITYEXPERTS.ORG, LLC d/b/a               :          CIVIL ACTION NO.
    EQUITY EXPERTS,                            :          1:17-cv-03804-AT
                                               :
        Defendant.                             :

                                          ORDER

        This matter is before the Court on Plaintiffs’ Supplemental Motion for

Attorneys’ Fees filed on September 26, 2019. [Doc. 44.] Defendant did not file any

Response in opposition. For the reasons set forth below, the motion is DENIED

without prejudice and with leave to re-file after the conclusion of the appeal.

I.      Background

        On September 12, 2019, the Court entered an Order adopting in part and

declining in to adopt in part the Magistrate Judge’s Report and Recommendation.

(Order, Doc. 42.) In doing so, the Court denied Defendant’s attempts to vacate the

Court’s earlier entry of default, 1 and Default Judgment was entered against

Defendant the same day in the total amount of $147,702.35. (Doc. 43.) On

September 26, 2019, Plaintiffs filed their Motion for Supplemental Attorneys’ Fees,


1For a thorough recounting of the facts and procedural history in this matter, see this Court’s
Order and the Magistrate Judge’s R&R. (Order, Doc. 42; R&R, Doc. 18.)
         Case 1:17-cv-03804-AT Document 49 Filed 08/03/20 Page 2 of 4




seeking a supplemental award of attorneys’ fees for the “additional required effort”

caused by the “significant litigation activity” relating to the Defendant’s late

challenges in this matter. (Motion for Supplemental Fees, Doc. 44-1 at 1 & 2.)

Defendant did not file any Response or Opposition to this Motion.

      On October 10, 2019, Defendant filed a Notice of Appeal. (Doc. 45.) The

appeal is currently pending.

II.   Discussion

      As an initial matter, the Court notes that, “the filing of a notice of appeal

divests a district court of jurisdiction on any matter involved in the appeal.” Green

Leaf Nursery v. E.I. DuPont de Nemours & Co., 341 F.3d 1292, 1309 (11th Cir.

2003). “However, the district court may retain jurisdiction to consider motions on

matters that are collateral to the matters on appeal.” Mahone v. Ray, 326 F.3d

1176, 1179 (11th Cir. 2003). Accordingly, the “district court may entertain a motion

for attorney’s fees after a notice of appeal has been filed in the underlying case.”

Briggs v. Briggs, 260 F. App’x 164, 165 (11th Cir. 2007); see also Budinich v.

Becton Dickinson & Co., 486 U.S. 196, 202 (1988) (establishing the “uniform rule

that an unresolved issue of attorney’s fees for the litigation in question does not

prevent judgment on the merits from being final.”).

      Alternatively, the Court may deny a motion for attorneys’ fees without

prejudice with leave to re-file after the appeal has concluded. See Fed. R. Civ. P.

54(d) Advisory Committee Note to 1993 Amendment (“If an appeal on the merits

of the case is taken, the court may rule on the claim for fees, may defer its ruling


                                         2
         Case 1:17-cv-03804-AT Document 49 Filed 08/03/20 Page 3 of 4




on the motion, or may deny the motion without prejudice, directing under

subdivision (d)(2)(B) a new period for filing after the appeal has been resolved”);

see also Elver v. Whidden, No. 2:18-CV-102-FTM-29CM, 2019 WL 718536, at *1

(M.D. Fla. Feb. 20, 2019) (denying motion for attorneys’ fees without prejudice

and with leave to re-file after conclusion of appeal); The Indigo Room, Inc. v. City

of Fort Myers, 2014 WL 1174355, *1 (M.D. Fla. Mar. 21, 2014) (same); S.-Owners

Ins. Co. v. Wall 2 Walls Const., LLC, 2013 WL 6893254, *1 (M.D. Fla. Dec. 31,

2013) (same).

       Instead of resolving Plaintiffs’ motion during the pendency of the appeal,

justice and efficiency are better served at this point by denying the motion without

prejudice and granting Plaintiffs leave to re-file the motion after the conclusion of

the appeal. See Bowers v. Universal City Dev. Partners, Ltd., 2005 WL 1243745,

*2 (M.D. Fla. May 19, 2005) (“If the district court were to resolve the fee and cost

issue while an appeal remains pending, it would be asked to repeat the procedure

following the appeal.”); Elver v. Whidden, No. 2:18-CV-102-FTM-29CM, 2019 WL

718536, at *1 (M.D. Fla. Feb. 20, 2019) (same); see also Budinich v. Becton

Dickinson & Co., 486 U.S. 196, 201 (1988) (“We have said elsewhere that ‘[t]he

considerations that determine finality are not abstractions but have reference to

very real interests—not merely those of the immediate parties, but, more

particularly, those that pertain to the smooth functioning of our judicial system.’”)

(quoting Republic Natural Gas Co. v. Oklahoma, 334 U.S. 62, 69 (1948)).

III.   Conclusion


                                         3
        Case 1:17-cv-03804-AT Document 49 Filed 08/03/20 Page 4 of 4




      Plaintiffs’ Motion for Supplemental Attorneys’ Fees is DENIED without

prejudice. [Doc. 44.]

      Plaintiffs may refile a Motion for Attorneys’ Fees, if appropriate, within

twenty (20) days of the date that the Eleventh Circuit Court of Appeals issues its

Mandate on the pending appeal.




      IT IS SO ORDERED this 3rd day of August, 2020.


                                     ___________________________
                                     AMY TOTENBERG
                                     UNITED STATES DISTRICT JUDGE




                                        4
